Citation Nr: 1138849	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  09-43 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a compensable evaluation for pleural plaques associated with asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from February 1945 to April 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In July 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to a compensable evaluation for pleural plaques associated with asbestos exposure.  The Veteran contends that his breathing difficulty is more severe than contemplated by a noncompensable evaluation.  

The Veteran reported in a statement dated in February 2009 that he received treatment, including medication, at the VA Community Based Outpatient Clinic (CBOC) in Pocatello, Idaho in February 2009.  However, review of the claims file does not reveal any associated VA treatment records dated subsequent to May 2007.

In addition, the Veteran indicated in his testimony at the hearing before the undersigned Veterans Law Judge that he receives private treatment for his breathing disorder from Dr. D.W. including nebulizer therapy and inhalers.  Review of the claims file reveals that the Veteran's treatment records from Dr. D.W., dated through October 2009, have been associated with the claims file.  However, at the hearing in July 2011 the Veteran indicated that there were additional outstanding private treatment records.  The Board notes that review of the claims file reveals that, in addition to treatment from Dr. D.W., the Veteran has received treatment at Pontneuf Medical Center, Bannock Regional Medical Center, and Harms Memorial Hospital.

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United States Court of Appeals for Veterans Claims held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, attempts must be made to obtain all records of the Veteran's treatment by VA, including the records of the Veteran's treatment at the VA CBOC in Pocatello, Idaho.  In addition, attempts must be made to obtain the Veteran's complete treatment records from Dr. D.W., Pontneuf Medical Center, Bannock Regional Medical Center, and Harms Memorial Hospital. 

A VA medical opinion was most solicited in November 2009.  As noted above, additional outstanding medical evidence has been identified by the Veteran regarding his claim for a higher evaluation.  The Board notes that VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2011); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Attempt to obtain all VA medical records pertaining to the Veteran, including any from the VA CBOC in Pocatello, Idaho dated from February 2009 through the present.

2.  After securing the proper authorization, request all treatment records pertaining to the Veteran from Dr. D.W., Harms Memorial Hospital, Bannock Regional Medical Center, and Pontneuf Medical Center.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

3.  The claims file should be forwarded to the examiner who provided the November 2009 medical opinion, (if available, otherwise to a new examiner), for preparation of an addendum that takes into account all relevant evidence of record.  The examiner should provide an opinion regarding whether any reduced lung function identified upon pulmonary function testing during the March 2009 examination is at least as likely as not related to the Veteran's pleural plaques associated with asbestos exposure.  The examiner should also provide an opinion regarding whether any chronic obstructive pulmonary disease and/or emphysema are at least as likely as not proximately due to or chronically worsened by the Veteran's pleural plaques associated with asbestos exposure.  The rationale for all opinions expressed should be provided.  If the original examiner is not available or feels that another examination is required to provide the opinion, the Veteran should be scheduled for another VA examination regarding the Veteran's claim of entitlement to service connection for a lung disability. 

4.  After undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



